PER CURIAM.
We accept the state’s concession of error on appeal, vacate the order of the trial court entered November 21, 2014, and remand with directions that the trial court grant appellant an evidentiary hearing on his claim that counsel retained by appellant’s father failed to timely file an amended motion for post-conviction relief, as permitted in Rodriguez v. State, 100 So.3d 1244, 1246 (Fla. 4th DCA 2012). See Medrano v. State, 748 So.2d 986, 987 (Fla.1999); Steele v. Kehoe, 747 So.2d 931 (Fla.1999).
Reversed and remanded with directions.
GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.